Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 40 is objected to because of the following informalities:  
Claim 40, line 1, replace “13” with –31--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11 ,13-17, 31-32, 24, 37-38, 40-46, and 48-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobai (US 2020/0251287).
Regarding claim 1, Dobai discloses a capacitor comprising: 
an anode (2) with a dielectric (6) on said anode (2);
a cathode (3) with a barrier layer (7) on said cathode (3);
a separator (4) between said anode (2) and said cathode (3); 
a conductive polymer (8) between said anode (2) and said cathode (3); 
a liquid electrolyte (5) between said anode (2) and said cathode (3); and a stabilizer (10 – [0013]) between said anode (2) and said cathode (3).
Regarding claim 2, Dobai discloses said anode comprises aluminum [0043].
Regarding claim 3, Dobai disclose said barrier layer (7) is of alumina (Al cathode - [0043] is oxidized – [0046].
Regarding claim 5, Dobai discloses said barrier layer (7) has a thickness of at least 1 nm to no more than 500 nm [0046].
Regarding claim 6, Dobai discloses said barrier layer (7) has a dielectric constant of at least 2.0 (alumina).
Regarding claim 7, Dobai discloses said barrier layer (7) has a dielectric constant of at least 5.0 (alumina).
Regarding claim 8, Dobai discloses said barrier layer (7) has a dielectric constant of at least 9.0 (alumina).
Regarding claim 9, Dobai discloses said barrier layer (7) is an oxide (alumina).
Regarding claim 10, Dobai discloses the oxide (7) has a thickness of at least 3 nm to no more than 250 nm [0046].
Regarding claim 11, Dobai discloses said oxide (7) covers at least 90% of a surface area (100 % the surface of the cathode foil is oxidized – [0046]) of said cathode (3).
Regarding claims 13-14, Dobai discloses said conductive polymer (8) is 3,4-polyethylene dioxythiophene [0031].
Regarding claim 15, Dobai discloses said stabilizer is a soluble stabilizer in said liquid electrolyte [0021]-[0030].
Regarding claim 16, Dobai discloses said stabilizer is a solid stabilizer or a liquid stabilizer [0013].
Regarding claim 17, Dobai discloses the stabilizer consisting of insoluble organic peroxides, chelate complexes of transition metals on a polymeric backbone, soluble peroxides, organic nitro compounds and gas stabilizers [0060]-[0062], (table 1, 2).
Regarding claim 31, Dobai discloses a method for forming a hybrid capacitor comprising: 
forming an anode (2) with a dielectric (6) on said anode (2); 
forming a cathode (3) with a barrier layer (7) on said cathode (3); 
forming a separator (4); 
forming a working element comprising a layered structure with a conductive polymer (8), a liquid electrolyte (5), a stabilizer (10 – [0013]) and said separator (4) between said anode (2) and said cathode (3).
Regarding claim 32, Dobai discloses said forming of said working element comprises forming a layered structure comprising said anode (2) and said cathode (3) with said separator (4) between said anode (2) and said cathode (3).
Regarding claim 34, Dobai discloses forming said conductive polymer (8) after said forming of said layered structure (2,3,4 – [0073]).
Regarding claim 37, Dobai discloses said anode comprises aluminum [0043].
Regarding claim 38, Dobai disclose said barrier layer (7) is of alumina (Al cathode - [0043] is oxidized – [0046].
Regarding claim 40, Dobai discloses said barrier layer (7) has a thickness of at least 1 nm to no more than 500 nm [0046].
Regarding claim 41, Dobai discloses said barrier layer (7) has a dielectric constant of at least 2.0 (alumina).
Regarding claim 42, Dobai discloses said barrier layer (7) has a dielectric constant of at least 5.0 (alumina).
Regarding claim 43, Dobai discloses said barrier layer (7) has a dielectric constant of at least 9.0 (alumina).
Regarding claim 44, Dobai discloses said barrier layer (7) is an oxide (alumina).
Regarding claim 45, Dobai discloses the oxide (7) has a thickness of at least 3 nm to no more than 250 nm [0046].
Regarding claim 46, Dobai discloses said oxide (7) covers at least 90% of a surface area (100 % the surface of the cathode foil is oxidized – [0046]) of said cathode (3).
Regarding claim 48-49, Dobai discloses said conductive polymer (8) is 3,4-polyethylene dioxythiophene [0031].
Regarding claim 50, Dobai discloses said stabilizer is a soluble stabilizer in said liquid electrolyte [0021]-[0030].
Regarding claim 51, Dobai discloses said stabilizer is a solid stabilizer or a liquid stabilizer [0013].
Regarding claim 52, Dobai discloses the stabilizer consisting of insoluble organic peroxides, chelate complexes of transition metals on a polymeric backbone, soluble peroxides, organic nitro compounds and gas stabilizers [0060]-[0062], (table 1, 2).

Claim(s) 12 and 47 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dobai (US 2020/0251287).
Regarding claims 12 and 47, Dobai discloses said stabilizer has a first electrochemical reduction potential and said conductive polymer has a second electrochemical reduction potential and said first electrochemical reduction potential is higher than said second electrochemical reduction potential.
Claims 12 and 47 recite a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claims 12 and 47 above, the Dobai references teaches the claimed stabilizer and conductive polymer.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobai (US 2020/0251287) in view of Lessner et al. (US 2004/0240149) .
Regarding claims 4 and 39, Dobai discloses the claimed invention except for the  barrier layer is selected from the group consisting of {(Ba1-xCax)O}m{(Ti1-yZry)O2}1-m wherein m is 0-1, BaTiO3, Ba(ZrxTi1-x)O3 or Ba(HfxTi1-x)O3 wherein x is 0-1 and m is 0-1, polyalkenes, cellulose, chitosan, starch, H(OSiH2)nOH, (OSiH2)n and aluminium phosphate.
Lesser et al. disclose a capacitor having a cathode coating that comprises BaTiO3 [0045].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the cathode coating of Dobai to include a barium titanate, since such a modification would form a cathode coating having high dielectric constant (~1600) and an ability to absorb protons.  
Claim(s) 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobai (US 2020/0251287) in view of Andoralov et al. (US 2017/0294273).
Regarding claims 33 and 34, Dobai discloses the claimed invention except for the step of forming said conductive polymer on at least one of said dielectric, said cathode, or said separator prior to said forming of said layered structure, wherein applying said conductive polymer is by means of a slurry.
Andoralov et al. disclose a capacitor comprising a conductive polymer that is applied a slurry on an anode oxide, cathode or separator before the working element is formed [0024], [0038].
It would have been obvious to a person of ordinary skill in the art before the effective filing date to form the conductive polymer layer on at one of said dielectric, said cathode, or said separator prior to said forming of said layered structure, wherein applying said conductive polymer is by means of a slurry thereby allowing for an improved polymer layer, since the method eliminates capacitor size restrictions and significantly increases volumetric efficiency.  
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobai (US 2020/0251287).
Regarding claim 35, Dobai discloses the claimed invention but does not specifically state that the step of forming the conductive polymer is by in situ polymerization. 
In situ polymerization is well known in the capacitor art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the conductive polymer of Dobai by in situ polymerization since in situ polymerization has increased penetration of conductive polymer in regions of the anode/cathode foil. 
Allowable Subject Matter
Claims 18-30, 53-65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach n or suggest a capacitor / method of forming a capacitor:
A) wherein said stabilizer is an organic peroxide comprising alkyl groups having 1-20 carbons or aromatic group (claims 18-19, 53-54); 
B) wherein said stabilizer is selected from the group consisting of:

    PNG
    media_image1.png
    529
    454
    media_image1.png
    Greyscale
(claims 20, 55);
C) wherein said chelate complexes of transition metals on a polymeric backbone comprise a metal cation, a number of blocks and ligands adjusted to achieve a reduction/oxidation potential which is higher than the electrochemical potential of the polymer (claims 21-23, 56-58); 
D) wherein said organic nitro compounds are R5-R6-NO2, wherein R6 is selected from alkyl of up to 20 carbons, alcohol, carboxyl and hydroxyl group; R6 is an aromatic C6 ring or a substituted aromatic C6 ring (claims 24-28, 59-63); and 
E) the gas stabilizer is oxygen (claims 29-30, 64-65).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0323015

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848